Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res                        FILED
                                                      Feb 15 2013, 9:27 am
judicata, collateral estoppel, or the law
of the case.
                                                              CLERK
                                                            of the supreme court,
                                                            court of appeals and
                                                                   tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                 GREGORY F. ZOELLER
Lawrenceburg, Indiana                            Attorney General of Indiana

                                                 ANDREW FALK
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

TASHA PARSONS,                                   )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 16A01-1208-CR-356
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                     APPEAL FROM THE DECATUR SUPERIOR COURT
                           The Honorable Matthew Bailey, Judge
                             Cause No. 16D01-1106-MR-309


                                      February 15, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Tasha Parsons appeals her sixty-year executed sentence for murder. We affirm.

                                          Issue

      The sole issue before us is whether Parson’s sentence is inappropriate.

                                          Facts

      On June 2, 2011, Parsons was living in Greensburg with her live-in boyfriend,

Waldo Jones, Jr., her twelve-year-old son, D.P., and her two other, younger children. At

about 10:30 p.m. on that day, Parsons and Jones awoke D.P. and accused him of having

stolen from Parsons’s and Jones’s supply of illegally-obtained Klonopin pills. Over the

course of the next ten to twelve hours, Parsons and Jones severely and repeatedly battered

D.P. Parsons punched D.P. in the head, kicked him six or seven times, and stomped on

his body six or seven times. She also did not interfere as Jones repeatedly punched and

kicked D.P., whipped him with a belt, hit him with a TV tray, pushed him into an

entertainment center, and used a cooler to repeatedly slam his head onto the floor. At one

point, Parsons filled a bathtub with water and watched as Jones held D.P.’s head under

the water several times demanding to know where the pills were, and also as Jones forced

D.P.’s mouth under the running faucet. D.P. lost consciousness at some point, but

Parsons and Jones performed CPR until they ensured that he had a pulse.




                                            2
           Parsons never called 911. Police were not called to Parsons’s residence until

about 3:30 p.m. on June 3, 2011.1 When police arrived, they found Parsons sleeping

partially on top of D.P., who was dead. An autopsy revealed that D.P.’s right arm was

broken in two places, his right leg was broken, three ribs were broken, and that he had

three scalp lacerations, facial swelling and burns, and lung contusions. Altogether, D.P.

had “[e]xtensive contusions, abrasions, and patterned injuries over 90% of the total body

surface area . . . .” Ex. 1, p. 2. Additionally, although Parsons told police that D.P. had

admitted to ingesting a Klonopin pill, a toxicology screen of his blood was negative.

           The State charged Parsons with murder and Class A felony neglect of a dependent.

It also sought to impose the penalty of life imprisonment without parole (“LWOP”)

against Parsons for having allegedly tortured D.P. before his death. On June 19, 2012,

Parsons pled guilty to murder, with the State dismissing the neglect of a dependent and

LWOP charges against her. The plea agreement specified that Parsons would receive a

sentence of sixty years, but that the trial court had the discretion to determine which

portion of the sentence would be executed. On July 20, 2012, the trial court sentenced

Parsons to a fully-executed term of sixty years. Parsons now appeals.

                                                    Analysis

           Parsons argues that her fully-executed sentence of sixty years is inappropriate

under Indiana Appellate Rule 7(B) in light of her character and the nature of the offense.

She contends that ten years of her sentence ought to be suspended. Although Rule 7(B)

1
    It is unclear from the record who placed this call.
                                                          3
does not require us to be “extremely” deferential to a trial court’s sentencing decision, we

still must give due consideration to that decision. Rutherford v. State, 866 N.E.2d 867,

873 (Ind. Ct. App. 2007). We also understand and recognize the unique perspective a

trial court brings to its sentencing decisions. Id. “Additionally, a defendant bears the

burden of persuading the appellate court that his or her sentence is inappropriate.” Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       The nature and circumstances of this offense are gruesome and outrageous. This

case did not involve a momentary lapse of reason and a brief violent outburst. Rather,

D.P. was the victim of a vicious beating that took place over ten to twelve hours and

resulted in visible injuries to over 90% of his body; D.P. also was nearly drowned by

                                             4
Jones with Parsons’s assistance. This also was not a case in which only Jones committed

the beatings while Parsons failed to intervene.       Parsons actively participated in the

beatings of her own son as well. Moreover, the beatings were prompted by an accusation

that D.P. had stolen from Parsons’s and Jones’s illegal supply of Klonopin pills; in other

words, Parsons’s illegal activity was the direct catalyst for D.P.’s death. It also goes

without saying that Parsons violated the greatest position of trust, the position of a parent

to a child, in beating D.P. herself, in not intervening in Jones’s beating of him, and in not

seeking immediate medical treatment for him, allowing him to languish and die in what

must have been misery. See Hamilton v. State, 955 N.E.2d 723, 727 (Ind. 2011) (“A

harsher sentence is . . . more appropriate when the defendant has violated a position of

trust that arises from a particularly close relationship between the defendant and the

victim, such as a parent-child or stepparent-child relationship.”).

       Turning to Parsons’s character, we acknowledge that she pled guilty. However,

she received a significant benefit from the plea because of the State’s agreement not to

pursue an LWOP sentence against her. See Anglemyer v. State, 875 N.E.2d 218, 221

(Ind. 2007) (holding mitigating weight of guilty plea is lessened when a defendant

receives a substantial benefit in return for the plea). The trial court did find Parsons to be

remorseful, which is a credibility determination we will not second-guess. See Pickens v.

State, 767 N.E.2d 530, 535 (Ind. 2002) (holding that trial court’s finding as to remorse or

lack thereof is “similar to a determination of credibility.”). It also is true that before the

current crime, Parsons had no criminal convictions on her record. Regardless, that does

                                              5
not mean she lived a law-abiding life. See Drakulich v. State, 877 N.E.2d 525, 535-36

(Ind. Ct. App. 2007) (noting, in assessing defendant’s character under Rule 7(B) as it

related to lack of criminal history, that defendant had nonetheless not been living a law-

abiding life), trans. denied. In addition to the frequent illegal use of drugs, including

Klonopin, methamphetamine, and marijuana, Parsons admitted that she broke D.P.’s arm

when he was four years old by throwing him down onto a coffee table. She further

admitted to police that one month before D.P.’s death, she had whipped him with a belt

and given him a black eye for, again, allegedly having stolen from Parsons’s and Jones’s

illegal cache of prescription medication. In other words, Parsons admitted to having

battered D.P. on at least two occasions prior to his death. There also was evidence in the

record of the local office of the Department of Child Services having investigated

Parsons on several occasions for her care and treatment of D.P. and her other two

children in the months before his death, including for marks on the children noticed at

school, although the Department did not substantiate these reports.

      Despite the brutality of this crime, Parsons focuses almost exclusively upon her

own troubled childhood upbringing as a reason for finding her sentence to be

inappropriate; she also blames that upbringing for her drug addiction. As related by

Parsons, she was frequently battered by both parents for various matters, including by her

mother when she disclosed to her father an affair her mother was having. Parsons’s

mother told her that she wished she had gotten an abortion. Parsons’s parents also abused

alcohol and drugs and sometimes left Parsons to care for her six younger siblings at an

                                            6
early age, or sometimes effectively abandoned the family altogether. Parsons also states

that she was sexually fondled by a family friend, which she reported to her parents, but

they took no action to report the molestation or to prevent the friend from further contact

with Parsons. From the ages of twelve to sixteen, Parsons lived with an aunt and uncle,

who apparently took good care of her.

       No one should ever have to have a childhood like the one Parsons says she

experienced.    Nevertheless, we cannot say it constitutes sufficient justification for

lessening the sentence she received for inflicting an even worse childhood upon D.P.,

indeed, for ending his childhood and his life. Indiana appellate courts traditionally have

not looked favorably upon claims that a dysfunctional childhood warrants a reduced

sentence. For example, the death penalty defendant in Coleman v. State, 741 N.E.2d 697

(Ind. 2000), cert. denied, proffered the following evidence of a dysfunctional childhood

that is comparable with the evidence proffered by Parsons:

               [H]is mother was a gambler and a prostitute who “starved,
               beat & hustled” her children. Coleman spent most of his
               childhood in conditions of squalor, living with a grandmother
               who practiced voodoo and who told Coleman that his mother
               had discarded him in a trash can when he was born. The
               grandmother verbally vilified and physically beat Coleman.
               She addressed him by his widely-known nickname “Pissy”
               because Coleman had bedwetting problems through his early
               teens.

Coleman, 741 N.E.2d at 701. Our supreme court held that Coleman had not received

ineffective assistance of trial counsel for counsel’s failure to present this evidence to the

jury who recommended he be sentenced to death, noting in part “our previous holdings

                                             7
that a difficult childhood carries little mitigating weight” and that the result of the jury’s

deliberations were unlikely to have been different had the evidence been proffered at

trial. Id. at 703.

       Although Coleman concerned a claim of ineffective assistance of counsel, not

independent appellate review of a sentence, the principle that a difficult childhood

“‘warrants little, if any, mitigating weight’” has been repeated in numerous cases,

including Rule 7(B) cases. See, e.g., Patterson v. State, 909 N.E.2d 1058, 1062-63 (Ind.

Ct. App. 2009) (quoting Ritchie v. State, 875 N.E.2d 706, 725 (Ind. 2007)).              The

unfortunate fact is that many persons in our criminal justice system had less-than-ideal

childhoods. Unless and until either our supreme court or the General Assembly directs us

otherwise, we will continue to hold that while defendants are certainly free to present

evidence of dysfunctional childhoods to trial courts, on appeal such evidence carries little

weight in evaluating the appropriateness of whatever sentence the trial court ultimately

decides to impose.    In sum, given the heinous and egregious nature of the offense here,

we find no reason in the record to find Parsons’s sixty-year fully executed sentence to be

inappropriate.

                                        Conclusion

       Parsons’s sentence is not inappropriate. We affirm.

       Affirmed.

BAKER, J., and RILEY, concur.



                                              8